Title: The Committee of Secret Correspondence to the American Commissioners, 19 February 1777
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen,
Baltimore in Maryland Feby 19th, 1777
The events of war have not since our last furnished any thing decisive. The enemies Army still remains encamped upon the hills near Brunswick, and still our Troops continue to beat back and destroy their Convoys insomuch that we understand their Horses dye in numbers, and we have reason to believe that the difficulty of removing their Stores, cannon, &c. will be insuperably great, until the opening of the Rareton furnishes a passage by water for their return to New York. The American Army is not numerous at present, but the new Levies are collecting fast as possible, and we hope to have a sufficient force early in the field. We see by the speech of the King of Great Britain to his Parliament that much money will be called for, no doubt, to prosecute the war with unrelenting vigor. That we shall oppose with all our power will be certain, but the event must be doubtful, until France shall take a decided part in the war. When that happens our liberties will be secured, and the glory and greatness of France be placed on the most solid ground. What may be the consequence of her delay, must be a painful consideration to every friend of liberty and mankind. Thus viewing our situation, we are sure it will occasion your strongest exertions to procure an event of such momentous consequence to your Country.
It is in vain for us to have on hand a great abundance of Tobacco, Rice, Indigo, Flour and other valuable articles of merchandise if prevented from exporting them, by having the whole Naval power of Great Britain to contend against. It is not only for the interest of these States, but clearly for the benefit of Europe in general, that we should not be hindered from freely transporting our products that abound here, and are much wanted there. Why should the avarice and ambition of Great Britain be gratified, to the great injury of other nations? Mr. Deane recommends sending Frigates to France, and to convoy our Merchandize. But it should be considered that we have an extensive coast to defend; that we are young in the business of fitting Ships of war, That founderies for Cannon were to be erected, and the difficulty of getting seamen quickly when Privateers abound as they do in the States where Sailors are, as yet, chiefly to be met with. And lastly, that our Frigates are much restrained by the heavy Ships of the enemy which are placed at the entrance of our Bays. In short, the attention of Great Britain must be drawn in part from hence, before France can benefit largely by our Commerce.
We sensibly feel the disagreable situation Mr. Deane must have been in from His receipt of the Committees letter in June, and the date of his own in October. But this was occasioned by accident, not neglect, since letters were sent to him in all the intervening months, which have either fallen into the enemies hands, or been destroyed. From the time of Doctor Franklin’s sailing, until we arrived at this place, the Ships of War at the Mouth of Delaware and the interruption given the Post by the enemy, added to the barrenness of events, prevented us from writing when we had no particular commands from Congress for you.
Mr. Bingham informs us from Martinique that he learned from a Spanish General there, on his way to South America, that the King of Spain was well disposed to do the United States offices of friendship, and that a loan of money might be obtained from that Court. As the power sent you for borrowing is not confined to place, we mention this intelligence, that you may avail yourselves of his Catholic Majesties friendly designs. Perhaps a loan may be obtained there on better terms than elsewhere.
We expect it will not be long before Congress will appoint Commissioners to the Courts formerly mentioned and in the mean time, you will serve the cause of your Country in the best manner possible with the Ministers from those Courts to that of Versailles. Earnestly wishing for good news, and quickly from you, we remain with friendship and esteem, honorable gentlemen your most obedient humble Servants
Benja HarrisonRichard Henry LeeJno Witherspoon

P.S. Congress adjourn this week back to Philadelphia.
We refer you to the letter of the Secret Committee concerning the transmission of Stores by this Vessel.

